UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Date of report) January 6, 2012 (Date of earliest event reported) January 5, 2012 ONEOK PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 1-12202 93-1120873 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 West Fifth Street; Tulsa, OK (Address of principal executive offices) (Zip code) (918) 588-7000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On January 5, 2012, we announced we will participate in the Goldman Sachs Global Energy Conference in Miami, Florida, on Wednesday, January 11, 2012.A copy of the news release is attached as Exhibit 99.1 and is incorporated herein by reference. Terry Spencer, president of ONEOK, Inc. and ONEOK Partners GP, L.L.C., our general partner, will conduct a series of meetings with investment-community representatives at the conference. The materials utilized at the conference will be accessible on the ONEOK and ONEOK Partners websites, www.oneok.com and www.oneokpartners.com, that morning, beginning at 7 a.m. Central Standard Time. The information disclosed in this Item 7.01, including Exhibit 99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liabilities under that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act except as expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits Exhibits 99.1 News release issued by ONEOK, Inc. and ONEOK Partners, L.P. dated January 5, 2012. 2 SIGNATURE Pursuant to the requirements of the Exchange Act, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ONEOK Partners, L.P. By:ONEOK Partners GP, L.L.C., General Partner Date: January 6, 2012 By: /s/ Robert F. Martinovich Robert F. Martinovich Executive Vice President, Chief Financial Officer and Treasurer 3
